DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/28/21 was filed in a timely manner.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikata et al (US 2003/0035883 hereafter Nishikata) in view of Anselmann et al (CN 1318092 hereafter Anselmann) and Schmidt et al (US 2011/0104220 hereafter Schmidt).
Nishikata discloses a method of making pigment particles comprising coated power mixture [abstract]. The best mode comprises spherical base particles made from silica sized from 0.8 to 0.55 microns [0018, Examples]. The spherical silica are coated with a layered of titanium followed by silica [0018]. The cores are completely covered as they are submerged in the coating materials [Example 3]. Spheres coated with other oxides, titanium and silica can be produced and blended together for form pigment mixtures [claim 5]. The composition comprising the coated pigment particles further comprise cosmetic oils, UV absorbers, filters etc. [0015].  
Regarding the particles distribution it is the position of the Examiner that such a limitation would be the result of obvious optimization.  Examples 1-4 of the Nishikata reference produce spherical particles that are within the range of the instant claims. Example 1 produces a first coated particle that measure 0.6 microns and Example 2 produces a second coated particle that measure 0.9 microns. These particles are determined through X ray diffraction to be this size and comprise a silica core with a titanium oxide coating followed with a silica coating. It is the position of the Examiner that the choice of this particle distribution range would have been arrive at through routine experimentation by those of ordinary skill in the art. Nishikata discloses a broad range in the disclosure of 0.5-30 microns [0012], and exemplifies particles in the lowest portion of the range through the Examples. Applicant also argues that the prior art combination does not disclose a mixture of two different coated particles, however, Nishikata further recites that a cosmetic comprises a blend of these particles [claim 5]. The general conditions of the claim have been met by the prior art. A pigment formulation for cosmetic products comprising coated spherical particles within a given particle distribution are coated with multiple layers of titanium oxide and another metal oxide, and blended together to form a cosmetic product. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454 105 USPQ 233, 235 (CCPA 1955).
While the formulation comprises coated pigments particles with a first layer of titanium and an outer layer of silica, the reference is silent to the thickness of the layers. The application of the coatings applied to a specific thickness to the coatings is known in the art, as seen in the Anselmann.
Anselmman discloses a pigment mixture formulation comprising a mixture of two components. Components A comprises spherical silica particles less than 50 microns in diameter a coated with a layer of titanium oxide and a further layer of silica [claim 1]. The second component comprises spherical silica particles with diameters less than 50 microns and coated with a first layer of titanium oxide followed by a layer of iron oxide [claim 1]. The iron oxide of component B is Fe203 [claim 2]. 90% of the silica cores have a diameter below 20 microns [page 2]. The composition is useful as a pigment in cosmetics, paints, tints, printing inks and other materials (page3).
The reference, while disclosing the mixture of spherical silica-based particles that are coated with multiple layers of metallic oxides, the reference is silent to the specific thickness of the individual layers. The thickness of the applied layers to a ceramic spherical pigment is known in the art as seen in the Schmidt.
Schmidt discloses a micro spherical pigment formulation where the core is coated with first a metal oxide and followed by a silica or other metal oxide (abstract, col. 4, lin. 45-60). The microspheres measure in size from 0.5-15 microns (col. 3, lin. 25-30). The first titanium oxide layer has a thickness from 50-800 nm (col. 3, lin. 55-60). The second silica coating measures from 50-500 nm (col. 4, lin. 1-5). The iron oxide components is Fe203 (claims). The pigments can be combined with other pigments, fillers, excipients for inks, coatings and other media (col. 7, lin. 25-45). The pigments can be applied into a cosmetic composition with a good skin feel (col. 7, lin. 50-60). The coatings are applied to the core using a wet process (Examples). It would have been obvious to combine these pigments into the formulation of the Anselmann in order to improve the skin feel of a resulting cosmetic.
With these aspects in mind, to would have been obvious to produce the pigment microspheres of Anselmann and Schmidt by the process of Nishikata in order to produce coated pigment particles that are completely covered by multiple layers. Nishikata provides the base particles and sufficient suggestions to augment the layers as seen in the Anselmann and Schmidt formulation arriving at the instantly claimed cosmetic pigments since all formulation sole the same problem of improved skin feel and light diffraction. It would have been obvious to optimize the concentrations and ratios of the two pigment populations since the general conditions of the claims have been met. One of ordinary skill in the art would have been motivated to combine the prior art in order to produce a cosmetic with improved skin feel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/               Primary Examiner, Art Unit 1618